Citation Nr: 0509331	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  04-09 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include headaches.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel





INTRODUCTION

The veteran served on active duty with the United States Navy 
from November 1942 to November 1945, and from July 1950 to 
April 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1945 and May 2002 decisions 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in New York, New York.  As indicated by the February 
2004 statement of the case the veteran's claim for service 
connection for residuals of a head injury has been pending 
since a November 1945 claim.

The issue of entitlement to service connection for post-
traumatic stress disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

There are no post service medical records showing any current 
residual disability, including headaches, resulting from an 
inservice head injury.  


CONCLUSION OF LAW

Residuals of a head injury, including headaches, were not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the May 2002 of the rating decision noted above, a 
February 2004 statement of the case, an April 2004 
supplemental statement of the case, and VCAA letters were 
sent in February 2002 and February 2004.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  The February 2004 letter 
informed the veteran of what evidence VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate his 
claim.  All available records identified have been obtained 
and associated with the claims folder.  

The Board notes that the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
as required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the appellant has not been 
prejudiced by this defect.  In this regard, the Board notes 
the appellant was provided notice of the division of 
responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

Service treatment records for the first period of active duty 
do not show complaints or findings pertaining to a head 
injury or headaches. At the time of the November 1945 
physical examination at discharge it was reported that the 
veteran had headaches for the past two years.  There was no 
history of any head injury.  All pertinent systems were 
clinically evaluated as normal. 

In November 1945, the veteran submitted a claim for head 
injury, headaches, nervousness, and inability to eat or 
sleep.  He reported having been treated in March 1943 and 
September 1944 for head injury.  In November 1945, the RO 
denied service connection for residuals of alleged head 
injury, nervousness, headaches, and insomnia.  This decision 
was based on a lack of evidence.

In December 1945 the veteran submitted a letter in which he 
disagreed with the November 1945 rating decision.  In that 
letter he indicated that in 1943 in board ship during gunnery 
practice off the coast of the United States, he was startled 
by gunfire, and suffered a concussion that knocked him over.  
He stated that ever since the accident he suffered from 
terrible pains in the back and at the temples of his head.  
He indicated that sometimes his headaches were so severe that 
he became very sick, and he couldn't eat or sleep, and got 
very nervous.  He stated that had spells that caused his 
memory to "black out."

A December 1945 letter from VA requested the veteran to 
submit information regarding the dates and places where he 
received medical treatment for his alleged disabilities.  The 
veteran's claims file does not show that the veteran 
submitted any such information.  Subsequent correspondence 
from the veteran, from March 1948 to October 1954, relates to 
an application for out-patient treatment regarding the 
veteran's teeth.

On the January 1950 report of medical history conducted in 
conjunction with the Naval Reserve, the veteran gave no 
history of headaches or a head injury.  

During the September 1950 entrance examination for his second 
period of active duty the veteran gave no history of 
headaches or a head injury.  All pertinent systems were 
clinically evaluated as normal.  The medical records for his 
second period of service contain no complaints concerning 
headaches or a head injury. The April 1952 separation 
examination indicted that no defects were noted.  

The veteran received treatment at a VA facility from 2001 to 
2004 for several disorders.  These reports contain no 
reference to an inservice head injury or chronic headaches. 

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately displayed, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2004).

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.

Lay statements are considered to be competent evidence with 
regard to descriptions of symptoms of disease or disability 
or an injury. However, when the determinative issue involves 
a question of medical diagnosis or causation, as here, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The veteran does not possess 
any specialized training and it is not contended otherwise.

The service medical records for the veteran's first period of 
service show no complaint or finding indicative of a head 
injury.  The record reflects that on the November 1945 report 
of physical examination at discharge, the veteran indicated 
that he had headaches for the past two years.  However, the 
examination showed no clinical abnormality.  Additionally, 
the service medical records for the veteran's second period 
of service show no complaint or finding indicative of a head 
injury or headaches.  Furthermore, the post service medical 
records contain no reference to headaches or a head injury.  
Without any current medical evidence showing the presence of 
residuals of a head injury or headaches, there is no basis to 
establish service connection.

Accordingly, the Board finds that service connection for 
residuals of a head injury, to include headaches, is not 
warranted.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, the 
preponderance of the evidence is against the claim, therefore 
the benefit-of-the-doubt doctrine does not apply.


ORDER

Entitlement to service connection for residuals of a head 
injury, to include headaches, is denied.


REMAND

A March 2004 VA examination indicates that the veteran was 
diagnosed with PTSD.  That diagnosis was based on the 
following traumatic stressors, as reported by the veteran.  
The first traumatic incident occurred just before the A-bomb 
was dropped on Japan.  The veteran was stationed in Saipan 
and witnessed what he called the "suicide cliff."  He 
reported that Japanese soldiers and civilians, including 
women and children, jumped off a cliff, threw themselves into 
the water, and were drowned and/or eaten alive by sharks.  
The second traumatic incident was in 1943 while in the 
Persian Gulf near Basrah.  He reported that he was on a 
merchant ship all day, and he had to pick up his friend's 
body.  His friend had gone into town, was murdered, and his 
body was mutilated.  The third traumatic incident was when 
the Japanese tried to torpedo his ship several times in the 
Persian Gulf, and again in Vermansk the Germans tried to 
torpedo his ship.  He reported that he saw the actual 
torpedoes heading towards the ship and missing the ship.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link established by medical evidence between 
current symptoms and in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f) (2004).

The stressors reported by the veteran have not been verified 
and more specific information is required with regard to the 
stressors.  Therefore, the Board is of the opinion that 
further development is warranted.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The veteran should be provided an 
opportunity to provide detailed 
information about his stressor(s).  He 
should provide a description of the 
stressor(s), location, dates, and the 
name(s) of his ship(s).  He should 
identify the name of the fellow service 
man who was murdered and the vessel to 
which he was assigned along with the name 
of the merchant ship.

2.  Thereafter, the RO should contact the 
appropriate organizations, to include the 
U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) on order to 
corroborate the veteran's in- service 
stressors.   

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the veteran's claim.  
If the benefit sought on appeal is not 
granted, the appellant should be provided 
with a supplemental statement of the case, 
and an opportunity to respond.  The case 
should then be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


